     Case 8:21-cv-00085-JWH-JC Document 4 Filed 01/19/21 Page 1 of 4 Page ID #:17



 1
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11    CINDY NGUYEN,                          )       Case No. 8:21-cv-00085-JWH-JC
                                             )
12                         Petitioner,       )       ORDER TO SHOW CAUSE WHY
                                             )       THIS ACTION SHOULD NOT BE
13                   v.                      )       DISMISSED AS TIME-BARRED
                                             )
14    STEVEN J. SENTEMAN,                    )
                                             )
15                                           )
                           Respondent.       )
16
17         On January 15, 2021, petitioner – who is represented by counsel – filed a
18 Petition for Writ of Habeas Corpus by Person in State Custody (“Petition”)
19 challenging a judgment in Orange County Superior Court Case No. 19WF0432
20 (Petition at 2). Petitioner – who pleaded nolo contendere to possession of a firearm
21 and ammunition by a felon and was convicted in such case on September 21, 2018 –
22 did not pursue a direct appeal, but did unsuccessfully pursue state habeas relief in
23 the Superior Court, the California Court of Appeal and the California Supreme
24 Court. (Petition at 2-4). The Petition asserts multiple ineffective assistance of
25 counsel claims. (Petition at 5-6).
26         Pursuant to 28 U.S.C. § 2244(d), a one-year statute of limitations applies to a
27 petition for a writ of habeas corpus by a person in state custody. The limitation
28

                                                 1
     Case 8:21-cv-00085-JWH-JC Document 4 Filed 01/19/21 Page 2 of 4 Page ID #:18



 1 period runs from the latest of: (1) the date on which the judgment became final by
 2 the conclusion of direct review or the expiration of the time for seeking such review;
 3 (2) the date on which the impediment to filing an application created by State action
 4 in violation of the Constitution or laws of the United States is removed, if the
 5 applicant was prevented from filing by such State action; (3) the date on which the
 6 constitutional right asserted was initially recognized by the Supreme Court, if the
 7 right has been newly recognized by the Supreme Court and made retroactively
 8 applicable to cases on collateral review; or (4) the date on which the factual
 9 predicate of the claim or claims presented could have been discovered through the
10 exercise of due diligence.
11         In this case, it appears that petitioner had one year from the date her
12 conviction became final to file a federal habeas petition. As petitioner did not
13 pursue a direct appeal, her conviction became final no later than November 20, 2018
14 – effectively sixty days after sentencing on September 21, 2018 – when the time to
15 appeal the judgment expired. See Cal. R. Ct. 8.308(a) (notice of appeal must be
16 filed within 60 days of rendition of a judgment); Cal. Penal Code § 1237(a) (a
17 “sentence” constitutes a “final judgment” for purposes of a defendant’s right to
18 appeal). Therefore, the statute of limitations commenced to run on November 21,
19 2018, and absent tolling, expired on November 20, 2019.
20         Title 28 U.S.C. § 2244(d)(2) provides that the “time during which a properly
21 filed application for State post-conviction or other collateral review with respect to
22 the pertinent judgment or claim is pending shall not be counted toward” the one-
23 year statute of limitations period. Petitioner “bears the burden of proving that the
24 statute of limitations was tolled.” Banjo v. Ayers, 614 F.3d 964, 967 (9th Cir.
25 2010), cert. denied, 131 S. Ct. 3023 (2011). Here, petitioner does not appear to be
26 entitled to statutory tolling because none of her post-conviction challenges to her
27 conviction were filed or pending between November 21, 2018 and November 20,
28 2019, when the statute of limitations in petitioner’s case ran. (Petition at 3-5).

                                               2
     Case 8:21-cv-00085-JWH-JC Document 4 Filed 01/19/21 Page 3 of 4 Page ID #:19



 1 Petitioner’s late-filed habeas petitions cannot revive the expired limitations period
 2 for the Petition. See Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir. 2003) (§
 3 2244(d) does not permit the reinitiation of the limitations period that ended before a
 4 state petition is filed), cert. denied, 540 U.S. 924 (2003). Accordingly, it does not
 5 appear that statutory tolling renders the Petition timely filed.
 6         In addition to statutory tolling, the limitations period may also be subject to
 7 equitable tolling if petitioner can demonstrate both that: (1) she has been pursuing
 8 her rights diligently; and (2) some extraordinary circumstance stood in her way.
 9 Holland v. Florida, 560 U.S. 631, 649 (2010). It is a petitioner’s burden to
10 demonstrate that she is entitled to equitable tolling. Miranda v. Castro, 292 F.3d
11 1063, 1065 (9th Cir.), cert. denied, 537 U.S. 1003 (2002). Here, it does not appear
12 from the face of the Petition that petitioner has met such burden.
13         Finally, in rare and extraordinary cases, a plea of actual innocence can serve
14 as a gateway through which a petitioner may pass to overcome the statute of
15 limitations otherwise applicable to federal habeas petitions. McQuiggin v. Perkins,
16 133 S. Ct. 1924, 1928 (2013); see also Lee v. Lampert, 653 F.3d 929, 934-37 (9th
17 Cir. 2011) (en banc). “[A] petitioner does not meet the threshold requirement
18 unless he [or she] persuades the district court that, in light of the new evidence, no
19 juror, acting reasonably, would have voted to find him [or her] guilty beyond a
20 reasonable doubt.” Id. (quoting Schlup v. Delo, 513 U.S. 298, 329 (1995). In order
21 to make a credible claim of actual innocence, a petitioner must “support his [or her]
22 allegations of constitutional error with new reliable evidence – whether it be
23 exculpatory scientific evidence, trustworthy eyewitness accounts, or critical physical
24 evidence – that was not presented at trial.” Schlup, 513 U.S. at 324. The habeas
25 court then “consider[s] all the evidence, old and new, incriminating and exculpatory,
26 admissible at trial or not.” Lee, 653 F.3d at 938 (internal quotations omitted; citing
27 House v. Bell, 547 U.S. 518, 538 (2006)). On this record, the court “must make a
28 ‘probabilistic determination about what reasonable, properly instructed jurors would

                                               3
     Case 8:21-cv-00085-JWH-JC Document 4 Filed 01/19/21 Page 4 of 4 Page ID #:20



 1 do.’” House, 547 U.S. at 538 (quoting Schlup, 513 U.S. at 329). Unexplained or
 2 unjustified delay in presenting new evidence is a “factor in determining whether
 3 actual innocence has been reliably shown.” Perkins, 133 S. Ct. at 1928, 1935;
 4 Schlup, 513 U.S. at 332 (“A court may consider how the timing of the submission
 5 and the likely credibility of a [petitioner’s] affiants bear on the probable reliability of
 6 . . . evidence [of actual innocence].”). Here, petitioner has not submitted new,
 7 reliable evidence to cast doubt on her conviction to permit the Court to consider her
 8 apparently otherwise time-barred claims.
 9         For the reasons discussed above, based upon the Petition as currently
10 submitted, 28 U.S.C. § 2244(d)(1) appears to bar this action. Petitioner is therefore
11 ORDERED TO SHOW CAUSE within fourteen (14) days of the date of this Order,
12 why this action should not be dismissed as time-barred.
13         Instead of filing a response to the instant Order to Show Cause, petitioner
14 may request a voluntary dismissal of this action pursuant to Federal Rule of Civil
15 Procedure 41(a). If she elects to proceed in that manner, she may sign and return
16 the attached Notice of Dismissal. However, petitioner is advised that any dismissed
17 claims may later be subject to dismissal as time-barred under 28 U.S.C.
18 § 2244(d)(1).
19         Petitioner is cautioned that the failure timely to respond to this Order to Show
20 Cause may result in the dismissal of this action with prejudice based upon
21 petitioner’s claims being time-barred, petitioner’s failure to comply with the Court’s
22 orders, and/or petitioner’s failure to prosecute.
23         IT IS SO ORDERED.
24 DATED: January 19, 2020
25
26                                     _____________/s/____________________
27                                     Honorable Jacqueline Chooljian
                                       UNITED STATES MAGISTRATE JUDGE
28

                                                4
